FOR IMMEDIATE RELEASE Contact: Jeffrey Weaver President and Chief Executive Officer (972) 931-5311 SP BANCORP, INC. ANNOUNCES EXTENSION OF COMMUNITY OFFERING Plano, Texas, October 14, 2010 – SP Bancorp, Inc. (the “Company”), the proposed holding company for SharePlus Federal Bank, a federal savings bank headquartered in Plano, Texas, announced today that it has extended the community offering phase of its initial public offering.The community offering is now scheduled to close on Wednesday, October 20, 2010. Persons interested in purchasing shares in the community offering may request offering materials by contacting the Conversion Center at either (972) 407-3641 or (800) 387-1024, Monday through Friday between 10:00 a.m. and 4:00 p.m., Dallas time.Any person who received offering materials during the subscription and community offering periods may also order shares in the community offering, as extended, whether or not such person previously submitted an order in the subscription or community offering.Stock order forms, plus full payment, must be received by 4:00 p.m., Dallas time, on Wednesday, October 20, 2010. This press release contains forward-looking statements about the offering.Forward-looking statements include statements regarding anticipated future events and can be identified by the fact that they do not relate strictly to historical or current facts.They often include words such as “believe,” “expect,” “anticipate,” “estimate,” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could,” or “may.”Forward-looking statements, by their nature, are subject to risks and uncertainties.Certain factors that could cause actual results to differ materially from expected results include delays in consummation of the offering, difficulties in selling the common stock or in selling the common stock within the expected time frame, increased competitive pressures, changes in the interest rate environment, general economic conditions or conditions within the securities markets, and legislative and regulatory changesthat could adversely affect the business in which SP Bancorp, Inc. and SharePlus Federal Bank are engaged. The shares of common stock offered are not savings accounts or deposits and are not insured by the Federal Deposit Insurance Corporation or any other government agency.A registration statement (including a prospectus and a prospectus supplement) relating to the common stock has been filed with the Securities and Exchange Commission. This press release is not an offer to sell or a solicitation of an offer to buy common stock.The offer is made only by the prospectus and the prospectus supplement of SP Bancorp, Inc. forming part of the registration statement.
